Citation Nr: 1027384	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at a hearing at the RO in November 2008.  A 
supplemental statement of the case was issued in January 2009.  
The Veteran submitted a VA Form 9 in February 2009, and requested 
a hearing before a Veterans Law Judge at the RO.  The RO sent the 
Veteran a letter in March 2009 explaining that he was on a list 
for travel board hearings.  There is no indication in the record 
that such a hearing has been scheduled, or that the Veteran 
withdrew his request for a Board hearing.  

Thus, remand is necessary to schedule a Board hearing at the RO 
before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



